Title: To Thomas Jefferson from William Carmichael and William Short, 6 June 1793
From: Carmichael, William,Short, William
To: Jefferson, Thomas



Sir
Aranjuez June 6. 1793

We have had the honor of writing to you jointly on the 19th. of feby.—18th. of April—and 5th of May. These letters were sent by duplicates, and went into very minute details of whatever had occurred here with respect to the business of our joint commission. Such conveyances as could with propriety be made use of have not presented themselves so as to admit of our writing more often—and the state of things did not appear to us such as to require the sending of special messengers.
These letters will have informed you of the delay which took place before the opening of the first conference with M. de Gardoqui on the 23d. of March—of the manner in which our ideas on the navigation of the Mississipi and territorial limits were recieved by him—of his ideas on the same subjects being so divergent therefrom, and expressed to us in such a manner, as to shew beyond all kind of doubt, that they could not then be brought within the circle of negotiation—of the embarassing postion in which this placed us, on account of the changes which  had taken place in the foreign relations of this country since your instructions had been drawn up, and particularly those which it was probable they were then forming with England—and finally, of our determination therefore not to push the negotiation until some change should turn up; or until we should hear further from you, after the President should have been made acquainted with the events which had thrown England and this country into the same scale, and that, the one in which most of the military and maritime powers of Europe were already placed, and the rest of them likely to enter either of themselves or by force.
According to our calculation of the time when you would probably have recieved from your ministers at London and Paris, the intelligence of this posture of European politics, we flattered ourselves that we should have heard from you in pursuance thereof before this: and we have found that we were not mistaken in the time we allowed, as M. de Gardoqui has already recieved letters from the Spanish commissaries informing him of the arrival in America, of the news of the execution of Lewis the 16th.—of the declaration of war between France and England, and the certain expectation of the same between France and this country. We still suppose it impossible you should not have done us the honor to have written to us after being informed of a revolution of that kind—whether the intention of the President should have been that the negotiation should be accomodated to the effects produced by that revolution, or that it should be pushed without regard thereto, conformably to the instructions originally sent us. We trust that your letters on that subject must be now on their way and we are in impatient expectation of recieving them.
Whatever we shall learn from you to be the President’s intention on this subject we shall immediately proceed to execute; and we trust you will readily see that the present system of prolongation which we have taken on ourselves does not proceed from a desire to exercise our own will—but to leave time for being more unquestionably informed of that of the President. We are fully persuaded the line we have thus pursued will be considered the proper one; and particularly as the greatest inconvenience which could result therefrom, as it appeared to us, was a short delay, whereas an opposite one might have produced very disagreeable and perhaps dangerous effects, which both the U.S. and Spain might have repented of hereafter in vain.
Our letters will have already given you such a statement of affairs here at that time as to have exhibited this dilemma in a very clear point of view. Still we beg leave to recapitulate it here, for the greater certainty of its reaching you. This we consider the more important, as generally speaking, the eve of a nation’s being drawn into a war being an  auspicious moment for those who are at peace with them, to demand a restitution of their rights, this may therefore be considered in America, the proper time for the U.S. to have urged their claims here.
Our joint commission arrived at Madrid, as we have already had the honor of informing you, on the 1st. of february, almost at the same moment with the news of the catastrophe of the 21st. of January. The probability which had principally existed of this country being brought into an union of measures with England, was now changing daily into certainty—and before the commencement of our conferences was placed beyond doubt. Although Spain thus circumstanced would consider her position in general as a much less eligible one than whilst united with France, yet with respect to us in particular she would consider her present position more favorable than her former one—or in other words, she would consider herself better secured against us, whilst united with England against France already attacked by the most formidable powers of Europe, than whilst united with France whose partiality for us she distrusted, and opposed to England whose concert with us she would have apprehended.
We were persuaded of this both from the nature of the case and from different circumstances which occurred. Our first conference with M. de Gardoqui put this beyond doubt, and shewed unquestionably that it was far from the intention of the cabinet at this time to yield any thing correspondent to our claims, whatever it might have been under the administration of Ct. de Florida Blanca—or whatever assurances unknown to us, they may have formerly given to the President, so as to have induced his sending a commission to treat here.
Whilst we were fully impressed with this conviction, and satisfied that no mode of negotiation which we could adopt would induce this court to come to any terms which we were authorized under your instructions to accept, we saw Spain and England now decidedly placed on the same side by having a common enemy, and then treating of the basis of their future union. It was unquestionable that England would desire this to be as close as possible in order to have Spain the more in her dependence, and to cut off hopes of the revival of the family compact in the case of a counter-revolution in France. It was as unquestionable that Spain keeping still an eye on this event, and being the weaker and more distrustful power, would enter timorously and cautiously into this system.
It could not be doubted that the effects of their distrust with respect to England would be diminished in proportion to their apprehension of danger from any other quarter. Had we then pressed this negotiation and convinced them of our fixed determination not to desist from any part of what we consider as our right (and what they seem now to consider  as a commencement of the loss of their American commerce and territorial possessions)—and forced them by this means to give us a positive refusal on a solemn demand having been made by an express commission formed and sent for that purpose, it is impossible in whatever manner we might have recieved it, or whatever reasons we might have given to have persuaded them of the pacific intentions of the U.S. that they should not have supposed it their determination to have resorted to other means of redress. That apprehension acting on them would unavoidably have made them more tractable with respect to England, and would have secured them the protection of that country, as they would have made fewer difficulties about the price to be paid for it.
This kind of alarm in the Spanish cabinet with respect to us would at any time during the war have an influence on their relations with England, different from what we should desire—but it appeared to us that it would be still greater at the moment the two courts were feeling each other’s pulse as it were, and agreeing on the arrangements to be entered into against a common enemy, than at any future period. Although we have remained altogether uninformed of the present dispositions of England with respect to the U.S. still we could not help supposing that the present situation of European affairs would appear to that power as by no means favorable to them so far as should relate to their European connexions, or prospect of aid from thence in case of need.
From pushing the negotiation immediately to its close under these circumstances we apprehended the inconveniences abovementioned. On the other hand it appeared to us that a temporizing mode of proceeding presented several advantages.
It enabled us (being fully convinced of the decision of this court without proceeding further) to inform you of that decision and give time for whatever measures might be thought proper to be taken before the views of the U.S. with respect to what they will invariably insist on, are fully and officially known here; which will not be until the breaking off of our conferences, as they may still suppose that we may be induced to recede from a part of what we stated in our first conference as our right. It enabled us also to recieve (before taking steps that might render it too late) further instructions from you grounded on the changes of European affairs, which had been such as to render it highly probable that the President might chuse to adapt thereto those which you had forwarded to us under circumstances so different.
These considerations seemed to us to exact our pursuing the line we have mentioned—and we did not doubt the delay, which we then contemplated, would be amply repaid by those advantages. However disagreeable this mode of prolonging a business of which we already know the issue, has been and still is personally to us, still we do not think  ourselves authorized thereby to risk what we consider disadvantageous to the public.
As circumstances have turned out we cannot help considering it unfortunate that an express commission should have been sent to treat here. It seems to us desirable that the U.S. and their claims should have been as much as possible out of the view of this country whilst forming their arrangements with England. That court will certainly excite whatever alarm they can here, with respect to us—and this country may under that influence and the hope of full protection and good treatment from England do many things that she would not be willing to do hereafter when she shall have made trial of her protectress. Between two countries, one characterised by indolence, wealthy possessions, and the desire to preserve them by monopoly—the other, by commercial enterprize and insatiable avidity, it appears to us difficult to suppose that there can long remain confidence and union. Of course we should imagine Spain would be less ready to apply to England for protection against us, at any future period than the present. And at present she will be more or less ready to do it in proportion as she may apprehend more or less from the present conduct of the U.S.
Arrangements between England and Spain have for some time been negotiating, as you have been informed. Nothing has yet transpired of their particulars which can be relied on, or of the progress made in them. It seems certain however that these arrangements are concerting here without the participation of the other powers already leagued and at war also against France. It is believed by some that something conclusive has been settled and was forwarded from hence by a special messenger dispatched by the English Embassador eight days ago. This however is only conjecture among those the most in the way of being informed. We cannot assure you of it; nor can we satisfy ourselves whether in the negotiation on foot, any arrangements have been really proposed, which are eventually to regard the U.S. and their claims with respect to the Mississipi, and territorial limits. You will readily see however that should this country from apprehension with respect to us have been induced to consider such arrangements as essential, they have in their power very tempting means for procuring them.
We have had the honor of informing you in a precedent letter of the particularly hostile dispositions of M. de Gardoqui as to the rights of the U.S. We have found on the contrary from his mode of proceeding in business of every kind, the greatest facility given to the temporizing system we have adopted. Hitherto we have followed the conferences as regularly as his ministerial occupations would admit of; and they have been employed in discussing the general subjects of our commission, saving those of the navigation of the Mississipi and limits. We shall  probably not be pressed by him to come forward in a more direct way, not only because from want of order he is always overwhelmed and in arrear of his department, but also because that business affects him much more sensibly and presses him much more than that with us.
We flatter ourselves however that we shall ere long be relieved from this position by the reciept of your letters, which will dictate to us the line to pursue and which we shall follow without deviation and without regard to our own opinion. Were we allowed to consult it, it would be that it would be most advantageous for the U.S. that the joint and express commission with which we are charged, should be recalled without our being obliged to press the negotiation to its end at this time—and that this court should be informed that the continuance of the negotiation was confided to their former standing representative here, or whomever the President should name for that purpose, with proper powers. In this manner it might be suspended without exciting alarm here, and pushed whenever any proper opportunity should present itself, if it should be judged most advisable to wait for that mode of obtaining the rights which we are persuaded the U.S. will never abandon.
In our late conferences with M. de Gardoqui we have resumed our representations with respect to the conduct of the agents of the Spanish government in America and particularly of the person who stiles himself a commissioner of H.M. with the Creek nation. M. de Gardoqui, as we have already had the honor of informing you, opposed his denial of any such conduct of their agents to our affirmation supported by the testimony with which you furnished us, and to which he considered very little authority as due. Since recieving the attestation with respect to Olivier and the copy of the passport he gave we brought forward that circumstance as being clearly authenticated by an act of his own. M. de Gardoqui assured us that he was convinced himself that no such person had been authorized—he added however that he would make enquiry in the foreign department. After having done this he confirmed to us what he had previously said. We proposed that he should give us a disavowal of this commissioner in writing, that we might transmit it officially to the President of the U.S. to which he assented with much willingness. He observed that the proper mode would be for us to write to him on the subject to which he would give us an immediate answer, conformably to what he had expressed to us verbally.
In consequence thereof we wrote to him on the 26th. ulto.—and according to his promise should have recieved his answer without delay. One day of conference has since intervened. In it he told us he had translated our letter and submitted it to H.M. and that he would send us the answer immediately on having recieved his orders thereon; still confirming what he had formerly told us with respect to the disavowal. As  yet however we have not recieved it—and from M. de Gardoqui’s mode of doing business, we cannot say when we shall, although we shall not cease to press him on his own promise. The answer if commensurate with our letter and conformable to his promise, will contain also an assurance of the orders given to their agents in America, and a promise of their being reminded of His Majesty’s intentions that they should strictly adhere thereto.
Such assurances are of little importance in themselves—but this being given or withheld, and particularly the manner in which it is done, may be some indication of the ground on which they consider themselves with respect to England and us. So soon as we shall recieve this answer of whatever nature it may be, we shall not fail to transmit it to you.
The last letter which we have had the honor of recieving from you was of the 3d. of Nov. (the duplicate only came to our hands as mentioned formerly). What we have said will apprize you agreeably to your desire, at least as far as we know, of what may be expected from Spain with respect to their conduct towards our Indian neighbors. Whatever assurances they may give to the contrary, we believe they will endeavour to strengthen them and make them their friends and our enemies, until the territorial and other claims shall be settled—and that that being done, they will be indifferent as to those who remain within our limits. We have the honor to be with the most perfect respect Sir, your most obedient & most humble servants

[W Carmichael]W: Short

